DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1, 9, 10, 13, 14, 17, 22-23 and 27 have been amended. Claims 2, 8, 16, 18, and 21 were cancelled. Claims 3-7, 11-12, 28 and 32 were previously cancelled. Claims 1, 9-10, 13-15, 17, 19-20, 22-27, 29-31, and 33-36 are pending and considered in the present Office action.

The claim objections and the 112 rejections are withdrawn in view of the amendments. However, upon further consideration a new ground of rejection is necessitated by amendment.

The 103 rejections are withdrawn. However, upon further consideration a new ground of rejection is necessitated by amendment. 

Applicant highlights the application’s ten year pendency and the number of Office actions of record. In response to applicant’s request for supervisory review of the application, after careful review and consideration by relevant parties, the application does not appear to be in condition for allowance. While examiner respects applicant’s desire to finally conclude prosecution, applicant has amended the claims requiring further prosecution (in view of the prior art and the new 112 rejection) as detailed next.
First, applicant amended claim 1 to recite the intercalation-free electrode active material (in what appears to be the cathode in light of the lithium vanadium oxide intercalation electrode active material), having a surface area no less than 100 m2/g, is selected from “nano graphene platelets”. Nano graphene platelets have never been presented in the claims as intercalation-free electrode active materials in the cathode (or otherwise) having a surface area no less than 100 m2/g; as such, the amendment has necessitated further consideration of the prior art of record (i.e., Zhamu, which suggests nano graphene platelets with high surface areas). 
For example, originally filed claim 11 (29 August 2011) limits the intercalation electrode active material of the anode to, among many other things, nano graphene platelets having a surface area of less than 100 m2/g, hence out of the scope of what is presently required by amended claim 1 with respect to both the type of electrode active material (i.e., intercalation-free v. intercalation) and the surface area thereof (i.e., no less than 100 m2/g v. less than 100 m2/g, respectively). As another example, the intercalation free electrode active material limited to a specific surface area no less than 100 m2/g of originally filed claims 15 and 16 (directed to a cathode and an anode, respectively) did NOT considered nano graphene platelets; at best these claims considered graphene materials, which again is different in scope than presently amended claim 1. Applicant’s amendments have necessitated further consideration of the references recited in the last Office action for the new limitations (e.g., Zhamu, who suggests nano graphene platelets, as detailed in the new rejection).
Second, applicant limited claim 1 to a ratio of the intercalation electrode active material (graphene wrapped lithium vanadium oxide) to the intercalation free electrode active material (a nano graphene platelets) to 1:3. This new limitation presents a 112 issue that does not appear to be easily resolved (to the examiner) and, as claimed, appears to be obvious in view of the prior art of record. Hence, the claims are rejected in this Office action.
While the pendency of this application is long, the claims are not in condition for allowance in view of the new 112 issue and the prior art (as detailed in the new rejections); as such, prosecution cannot be concluded at this time.   

Response to Arguments
Applicant amended the claim to include the following limitation “said graphene-wrapped LixV3O8/said nanographene platelets ratio is 1/3”. Applicant argues the claims are allowable because (i) Bai is silent about the features of the graphene wrapped LixV3O8 and (ii) there is nothing in the secondary reference to remedy the deficiencies.
Applicant’s argument is not persuasive. First, it is noted that Bai was not used to teach graphene-wrapped LixV3O8; the secondary reference (Liu) makes obvious the claimed intercalation electrode active material for the reasons set forth on pages 16-17 of the rejection in the last action. 
Before the examiner details how the newly recited ratio is obvious over the prior art, a 112 issue in claim 1 is addressed first. Amended claim 1 is unclear as to what exactly is being compared by the ratio. Considering any number of parameters may be compared, i.e., weight, surface area, capacity, resistance, energy density, particle size, thickness, charge per surface area, etc., the scope of the claim is unclear because it is unclear what parameter is being compared between the two electrode active materials.	Nonetheless, Bai teaches the relative loadings of the high-rate and high-energy materials have an effect in determining the ultimate performance of the energy storage device. Applications requiring peak power for relatively long times will utilized increased loadings of the high-rate material, while applications requiring peak power for relatively short times or requiring less current will utilize decreased loadings of high-rate material. See col. 5 lines 36-46. The teachings of Bai suggest the ratio of the high-energy material to the high rate material may be optimized through routine experimentation based on the desired performance of the energy storage device. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since there is no evidence of criticality of the claimed proportion, the claim is unpatentable because it not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144, II.
It is also apparent from Bai that the art has recognized a ratio of high-energy materials to high-rate materials is a result effective variable for performance; as such, optimum or workable ranges of the variable (i.e., ratio of high-energy to high-rate materials) might be characterized as routine experimentation. The presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach a workable product or process. "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). MPEP 2144.05, II. It would be obvious to one having ordinary skill in the art to vary the ratio of high-energy materials to high-rate materials as claimed (i.e., loading of the high rate material is greater than that of the high energy material) to achieve the desirable performance for applications necessitating more peak power and more current, as suggested by Bai.

Applicant argues unexpected results. Specifically, applicant duplicates Fig. 8 and includes a single remark: “the claims unexpectedly lead to synergistic effects which result in a cell having a high energy density and high power density”. It is noted, however, that applicant fails to actually explain the figure or the data therein to any extent aside from the general statement quoted above. As set forth in the MPEP (716.02(b)), appellants “have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness" (Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992)). Additionally, the burden is on applicant to establish results are unexpected and significant; the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance" (Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)). Finally, evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness. Applicant’s argument, without further consideration and comparison of numerical data, amounts to nothing more than a conclusory allegation, hence unpersuasive.
Additionally, applicant’s arguments are not persuasive because expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof, In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967), MPEP 716.02(c). In the same way that the instant electrode leads to synergistic effects which “result in a cell having a high energy density and high power density”, Bai explicitly teaches the electrode(s) including both the high-energy and high-rate material on a single electrode, and the resulting electric storage device, exhibit(s) both the high energy of a battery and the high rate (power) of a capacitor, see e.g., col. 2 lines 31-42 and col. 6 lines 8-10.
Applicant’s arguments are further not persuasive because the unexpected results are not commensurate in scope with the claimed invention. Specifically, the claim requires various features not embodied by the example presented in Fig. 8. For example, the claimed hybrid electrode requires two current collector and the intercalation free electrode active material having a specific surface area no less than 100 m2/g. Neither of these limitations is addressed in the example(s) presented in Figure 8. Similarly, the claim recites the current collector is meso-porous having a pore size in the range of 2 nm and 50 nm; this feature is also not addressed in the example(s).
As detailed above, the claim recites at least two ranges, e.g., specific surface area of the of the intercalation free electrode active material (i.e., no less than 100 m2/g) and pore size of the current collector (i.e., 2 nm to 50 nm). The example(s) presented in Fig. 8 fail to establish unexpected results over a claimed range; applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960), see MPEP 716.02(d), II. Not only is it unclear whether the data presented in Fig. 8 is inside the claimed range (with respect to pore size and surface area), no data is presented showing pore size (or surface area) outside the claimed. Without such a comparison it is difficult to draw a conclusion of whether the data shows unexpected results or not; specifically, whether the unexpected results occur over the entire claimed range or some other range.
In view of the foregoing, applicant’s arguments of unexpected results are not persuasive.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 9-10, 13-15, 17, 19-20, 22-27, 29-31, and 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 requires “said graphene-wrapped LixV3O8/said nanographene platelets ratio is 1/3”. It is unclear what exactly is being compared with the ratio. Considering any number of parameters may be compared, i.e., weight, surface area, capacity, resistance, energy density, particle size, thickness, charge per surface area, loading, etc., the scope of the claim is unclear because it is unclear what parameter is being compared between the two electrode active materials. Claims 9-10, 13-15, 17, 19-20, 22-27, 29-31, and 33-36 depend from the rejected claim, thus also rejected.
Claim 1 recites “at least two current collectors” (lines 2-3) and “wherein said at least two current collectors comprise a first current collector and at least a second current collector” (lines 11-12). Further, the claim makes reference to “the current collector” (singular, line 22). It is unclear whether the current collector in line 22 is referring to the first or the second current collector in lines 11-12. Claims 9-10, 13-15, 17, 19-20, 22-27, 29-31, and 33-36 depend from the rejected claim, thus also rejected.
Claim 22 (lines 11-12) recites “the second intercalation cathode active material”, which lacks antecedent basis. Examiner assumes the limitation should read “the first intercalation cathode active material”, which has reference to lines 6-7 of the claim (i.e., “a first interaction cathode active material”). It is noted that line 7 recites “interaction” which examiner assumes is “intercalation”. Claims 24-27 depend from the rejected claim, thus also rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 9-10, 15, 17, 19-20, 22-23, 25, 27, 29-31 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bai et al. (US 5,744,258) in view of Zhamu et al. (US 2009/0092747), Hisamitsu (US 2008/030539), Choi et al. (KR20110138862), Nishimura et al. (US 2007/0003837), Liu (CN102074692, where US 2013/0277620 is used as a translation), and as evidenced by Rouquerol (Pure & Appl. Chem., Vol. 66, No. 8, pp. 1739-1758, 1994), hereinafter Bai, Zhamu, Hisamitsu, Choi, Nishimura, Liu and Rouquerol. Bai, Zhamu, Hisamitsu, Choi, Nishimura, and Liu are all of record.
Regarding Claims 1, 9, and 10, Bai discloses a multi-component hybrid electrode for use in an electrochemical super-hybrid energy storage device. The hybrid electrode contains a current collector (i.e., current collector 40), at least an intercalation electrode active material (i.e., high energy material 42) storing lithium inside interior or bulk thereof (e.g., LiCoO2, LiMn2O2, LixNiyOz, etc., see e.g. col. 2 lines 14 – 16) and at least an intercalation-free electrode active material (i.e., high rate material 44) that are in direct contact with an electrolyte (see e.g. col. 2 lines 65-68, col. 3 lines 30-43). 
Bai discloses examples of some “high-rate" materials (interpreted as the claimed intercalation-free electrode active material) that have been used in capacitors including high-surface area carbon (variously known as activated carbon, carbon black, amorphous carbon, etc., where e.g., carbon has a surface area greater than 100 m2/g, see e.g., col. 1 line 63 - col. 1 line 7col. 2 lines 21-24, col. 3 line 62 – col. 4 line 2. Carbon is used in commercially available capacitors and in batteries, with the carbon normally processed to optimize either rate capability or energy density depending on the application. In the case of capacitors, carbons with surface areas of greater than 100 m2/g are used to achieve said high rate characteristics and large power capability, see e.g., col. 3 line 62 – col. 4 line 2. It is clear the high rate material of Bai is a carbon material having a high surface area of greater than 100 m2/g for the purpose of achieving high rate and large power; Bai does not specifically teach the high rate material (interpreted as the intercalation-free electrode active material) is a porous structure selected from nano-graphene platelets having a specific surface area no less than 100 m2/g (or not less than 500 m2/g, or not less than 1500 m2/g).  However, Zhamu discloses nano-sized graphene platelets (NGPs) for use in capacitor electrodes; the nano-sized graphene platelets have a sufficient amount of pores (i.e., meso-porous) which are accessible by electrolyte, and provide surface areas greater than 100 m2/g (i.e., 100-500 m2/g), and more preferably 1000 m2/g (i.e., 500-1500 m2/g)), to give a highly desirable result (i.e., high capacitance value), see e.g. para. [0040], [0041], [0045], [0064] and [0068]. Zhamu teaches a high surface area is highly desirable because a high accessible surface area exhibits greater geometrical capacitance, see e.g., para. [0008], and as pointed out by Bai, a high surface area achieves high rate characteristics and large power capability. In view of Bai and Zhamu, it would be obvious to one having ordinary skill in the art the high surface area carbon of Bai are nano-graphene platelets (also a high surface area carbon material) having high surface areas no less than 100 m2/g (or 500 m2/g, or 1,500 m2/g) because such features are expected to improve the capacitance (hence rate and power) of the high rate material. Due to the large surface area of the high rate material, lithium would inherently store/deposit on the surface of the intercalation-free electrode active material. 
Bai teaches the intercalation electrode active material (high energy material), e.g. LiCoO2, is fully charged, see e.g. col. 3 line 44-47, and Example 3), thus has lithium inserted into the interior thereof, hence pre-lithiated. In view of the foregoing, the hybrid electrode is prelithiated. 
Bai discloses the intercalation electrode active material (42) and the intercalation-free electrode active material (44) separately aggregate together to form two separate discrete layers wherein each layer contains only one type of electrode active material and said intercalation electrode material and said intercalation-free electrode active material are in electronic contact with the current collector, see e.g. Figs. 6 and 7, col. 1 line 63 - col. 2 line 48, Fig. 2-8. Specifically, the intercalation electrode active material is coated on one surface of the current collector and the intercalation-free electrode active material is coated on an opposite surface of the current collector, see e.g., Fig. 2. However, the current collector of Bai is a singular current collector (40), hence Bai does not teach the electrode contains at least two current collectors comprising a first current collector and a second current collector internally connected in parallel. However, Hisamitsu teaches current collectors in battery applications are single layer structures or multi-layer structures (e.g., two or more current collector materials attached and mated for forming the current collector) to achieve desirable corrosion resistance, conductivity, machinability, and the like, see e.g., para. [0069]. In view of the foregoing, it would be obvious to one having ordinary skill in the art the current collector of Bai is comprised of at least two current collectors comprising a first current collector and a second current collector internally connected in parallel. The incorporation of two current collectors as suggested by Hisamitsu as the current collector of Bai results in the intercalation electrode active material coated on at least a surface of the first current collector and the intercalation-free electrode active material coated on at least a surface of the second current collector.
Bai teaches the current collector is electrically conducting (col. 5, lines 56-57), but does not state whether the current collector is a meso-porous structure having a pore size in a range of 2 nm and 50 nm to enable the passage of lithium ions. It should be noted here that meso-porous is a well-defined term in the art as evidence by Rouquerol (see page 1745, i.e., meso-pores are understood to have a size between 2 nm to 50 nm). Choi teaches a porous current collector offers a three dimensional network structure, high electrical conductivity, and easily allows electrolyte penetration, lines 164-208, 266-276. Zhamu teaches meso sized pores allow electrolyte access. It would be obvious to one having ordinary skill in the art to utilize the current collector suggested by Choi for the high electrical conductivity it offers to the battery of Bai. The simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness. MPEP 2143, I., (B). Further, the art has recognized equivalence of the current collectors of Bai and Choi for the same purpose in the same environment (battery), thereby presenting strong evidence of obviousness in substituting one for the other, MPEP 2144.06, II and Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980). It would be obvious the pores of Choi are meso sized because Zhamu suggests such sized pores allow for the penetration of electrolyte as required by Choi. Additionally, Nishimura teaches current collectors are advantageously porous in order to maintain the electron conductivity in a thickness direction, see e.g., para. [0064]. The pores of the current collector are less than 0.5 mm or less, thus meso-porous, see e.g., para. [0067]. Nishimura teaches by using a pore size of less than 0.5 mm, it is possible to effectively collect electric power from an active material and furthermore it is possible to properly form a diffusion path of electrolytic ions. It would be obvious to one having ordinary skill in the art the current collector of Bai is porous and has meso-sized pores (i.e., 2 nm to 50 nm) to maintain the electron conductivity in a thickness direction, effectively collect electric power from an active material, and to properly form a diffusion path of electrolytic ions because electrolyte is capable of penetrated the current collector pores. The pore size suggested by Zhamu and Nishimura overlaps with the claimed range, or, in the alternative, is close to but does not overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05, I. The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997).
Bai teaches the intercalation electrode active material (i.e., high energy material 42) is a lithium metal oxide (e.g., LiCoO2, LiMn2O2, LixNiyOz, etc.. col. 2 lines 14-16). Bai does not teach the intercalation electrode active material is graphene wrapped LixV3O8. However, Liu teaches, in addition to LiCoO2, and LiNiO2, LiV3O8 is preferred for its high specific capacity, nontoxicity and cost (cheap). Since this material has a relatively low electronic conductivity, wrapping graphene on the material results in high conductivity, large specific capacity, and improved cycle performance. See e.g., paras. [0006], [0007], [0017], [0022], [0030]. It would be obvious to one having ordinary skill in the art the intercalation electrode active material is LixV3O8 because it offers high specific capacity, is nontoxic and cheap. It would be obvious to one having ordinary skill in the art the LixV3O8 is graphene wrapped to improve the materials conductivity, specific capacity and cycle performance.
Bai teaches the relative loadings of the high-rate and high-energy materials have an effect in determining the ultimate performance of the energy storage device. Applications requiring peak power for relatively long times will utilized increased loadings of the high-rate material, while applications requiring peak power for relatively short times or requiring less current will utilize decreased loadings of high-rate material. See col. 5 lines 36-46. It would be obvious to one having ordinary skill in the art to vary the ratio of high-energy materials to high-rate materials as claimed (i.e., loading of the high rate material is greater than that of the high energy material) to achieve desirable performance for applications necessitating more peak power and more current, as suggested by Bai. The teachings of Bai suggest the ratio of the high-energy material to the high rate material may be optimized through routine experimentation based on the desired performance of the energy storage device. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since there is no evidence of criticality of the claimed proportion, the claim is unpatentable because it not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144, II.
It is also apparent from Bai that the art has recognized a ratio of high-energy materials to high-rate materials is a result effective variable for performance; as such, optimum or workable ranges of the variable (i.e., ratio of high-energy to high-rate materials) might be characterized as routine experimentation. The presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach a workable product or process. "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). MPEP 2144.05, II. 
Regarding Claim 15, Bai discloses the intercalation-free electrode active material (i.e., high rate material) is in the cathode, hence, a cathode active material, see e.g. col. 2 line 49 – col. 3 line 31, col. 4 lines 1-2 and example 3. 
Relevant to Claims 17 and 23, Bai discloses a super hybrid energy storage device comprising a hybrid electrode as a first electrode (cathode, as defined by claim 1), a second electrode (can be considered a counter electrode which is an anode), a separator disposed between said first electrode and said second electrode, and electrolyte in ionic contact with said electrodes, see e.g. col. 2 lines 1-43, col. 4 lines 13-55, col. 5 line 43- col. 6 line 19, Fig. 8. 
Regarding Claims 19 and 20, Bai discloses the hybrid electrode may be a cathode thereby inherently making the second electrode an anode, col. 5 lines 47- 65. The second electrode has a current collector and an anode active material, see e.g. Fig. 8. 
Regarding Claims 22 and 25, Bai discloses a super-hybrid energy storage device comprising a first hybrid electrode described in the rejection of claim 1 and a first anode having a first anode current collector (i.e., a second hybrid electrode, e.g., single electrode has a high rate material and high energy material), see e.g., col. 5 lines 13-35, and 47-66. The second hybrid electrode (which is similar to the hybrid electrode defined in the rejection of claim 1) contains an anode active material (high rate material) having a specific surface area greater than 100 m2/g, i.e., intercalation-free electrode active material, hence has a surface area to capture or store lithium thereon.
As detailed in the rejection of claim 1, the first hybrid electrode is a cathode (i.e., when modified by Liu) comprising a first cathode current collector (the second current collector) and a second cathode current collector (the first current collector), when modified by Nishimura; the first cathode current collector (second current collector) has a first intercalation free cathode active material (the intercalation free cathode material, i.e., NGP, as suggested by Zhamu) coated on a surface thereof and a first intercalation cathode active material (the intercalation cathode material, as suggested by Liu) on the second cathode current collector (the first current collector), wherein he first cathode current collector and the second cathode current collector (i.e., second and first current collectors, as suggested by Hisamitsu) are internally connected in parallel as detailed in the rejection of claim 1. 
The super hybrid energy storage device of Bai, as modified by Zhamu, Hisamitsu, Choi, Nishimura, Liu, and as evidenced by Roquerol, includes a first porous separator between the first hybrid electrode and the first anode, and a lithium-containing electrolyte in physical contact with the first hybrid cathode and the first anode, see e.g., col. 2 lines 1-43, col. 4 lines 13-55, col. 5 line 43- col. 6 line 19, Fig. 8 of Bai.
Regarding Claim 27, Bai was modified by Choi and Nishimura to teach the porous current collectors under the rejection of claim 1. Choi teaches a porous current collector comprising a conductive polymer nanofiber mat or paper which offers a three dimensional network structure, high electrical conductivity, and easily allows electrolyte penetration, lines 164-208, 266-276. It would be obvious to one having ordinary skill in the art the porous current collector is a conductive polymer nanofiber mat or paper because it offers a three dimensional network structure, high electrical conductivity, and easily allows electrolyte penetration.
Relevant to Claims 19-20, 29 and 31, the following limitations are considered a property/function and/or the manner by which the apparatus operates:
Claims 19-20: 
“said device operates on an exchange of lithium ions between a surface and/or interior of a cathode active material and a surface of said anode”; 
“said device operates on an exchange of lithium ions between a surface and/or interior of a cathode active material and a surface of said anode current collector or a surface or interior of said anode active material”.
Claim 29:
“a charge or discharge operation of said device involves both lithium intercalation and lithium deposition on an electrode surface simultaneously in said hybrid electrode during said charge operation or said discharge operation”;
Claim 31:
“an operation of said device involves an exchange of a second amount of lithium ions between a cathode and an anode and said second amount of lithium is greater than said first amount”.
 The above quoted claim recitations of claims 19-20, 29 and 31 are considered a property/function and/or manner of operation. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971). The courts have held that functional “wherein” statements do not define any structure, and accordingly cannot serve to distinguish over the prior art.  See In re Mason, 114 USPQ 127, 44 CCPA 937 (1957); MPEP 2016, Section II-C.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464. The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). Furthermore, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Thus, as the claims are directed to an apparatus, the claim language which is directed to the manner of operating the apparatus and which does not provide structural limitations will not differentiate the apparatus claim from the prior art and will be of no significance in determining patentability of the apparatus claim. Additionally, please note that the courts have held that "a compound and all its properties are mutually inseparable", In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that "products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.", In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The cited prior art teaches all of the positively recited structural features of the apparatus. The otherwise quoted claim language above is directed to the property/function and/or the manner of operating the apparatus which does not provide structural limitations and will not differentiate the apparatus claim from the prior art and will be of no significance in determining patentability of the apparatus claim.  
Regarding Claims 30 and 33, Bai discloses the electrolyte comprises, a liquid organic solvent, liquid electrolyte, or a gel electrolyte. The electrolyte is lithium salt-doped ionic liquid or li-salt electrolytes, thus, discloses a first lithium amount, see e.g. col. 2, col. 5 line1 – col. 6 lines 19 and Examples 1-9.

Claims 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bai, Zhamu, Hisamitsu, Choi, Nishimura, Liu, and Rouqerol, in view of Pan et al. (J. Mater. Chem., 2011, 21, 1153–1161, DOI: 10.1039/c0jm02810j), hereinafter Pan.
Regarding Claims 13 and 14, Bai does not teach the size of the particles. However, Pan discloses LiV3O8 particles with diameters of 30 nm to 150 nm. Reducing the particle size shortens the lithium ion diffusion distance and increase the surface contact area between the electrode and electrolyte. Therefore, reducing the particle size may lead to higher specific capacities and better rate performance of these materials. Additionally, the free expansion of nanoparticles during lithium ion intercalation lowers the kinetic barrier for Li ion diffusion, see e.g., page 1153 right column to page 1154 left column. It would be obvious to one having ordinary skill in the art the active material is nano-scaled from the view point of higher specific capacity, better rate performance, lowering the kinetic barrier for lithium ion diffusion.

Claims 24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bai, Zhamu, Hisamitsu, Choi, Nishimura, Liu, and Rouquerol, in view of Kumar et al. (US 2009/0305131, of record), hereinafter Kumar.
Regarding Claims 24 and 26, Bai does not disclose a second anode current collector; that the first anode current collector and said second anode current collector are connected to an anode terminal; or said first cathode current collector and said second cathode current collector are connected to a cathode terminal. However, it is common place in the field of battery construction to connect electrodes in parallel to increase current as disclosed by Kumar, see e.g. para. [0046]. Therefore, it would be obvious to one skilled in the art to connect multiple anode current collectors, i.e. for example, the current collectors (electrodes) pictured in Figs. 2, 4, and 5, to improve capacity.

Claims 31 and 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bai, Zhamu, Hisamitsu, Choi, Nishimura, Liu, and Rouquerol, in view of Ando et al. (US 2009/0029257, of record), hereinafter Ando. 
Relevant to Claim 31, Bai does not teach the limitation “an operation of said device involves an exchange of a second amount of lithium ions between a cathode and an anode, and said second amount of lithium is greater than said first amount”; however, as detailed earlier, the limitation is a function/property and/or the manner by which the apparatus operates. Thus, the claimed apparatus does not differentiate from the prior art, because the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). See the earlier rejection for more details.
Nonetheless, Ando discloses a first amount of lithium ions in the electrolyte at a concentration of (0.5 to 1.5) mol/l, see e.g. para. [0068]. Ando discloses wherein an operation of said device involves an exchange of a second amount of lithium ions between a cathode and anode, see e.g. para. [0053], via through-holes. The second amount of lithium ions comes from metal lithium, where an entire amount of lithium metal is used to lithium dope the electrode. This second amount of lithium ions comes from pure lithium metal and is not diluted (like the electrolyte); therefore, the amount of second amount of lithium is greater than first amount. A prior art device anticipates a claimed process, if the device carries out the process during normal operation (see MPEP § 2112.02). Therefore, Bai teaches the claimed structure of the device and anticipates the claim because the process occurs during normal operation.
Relevant to Claims 34-36, Bai does not explicitly mention connecting the super hybrid energy storage device to another super-hybrid cell in parallel or series, thus does not teach the connection of the respective cathodes and anode. However, Bai does mention combining an electrochemical capacitor in parallel with a battery to meet the peak power requirements of pulsed power applications, see e.g. col. 1 lines 28-31. Further, Ando describes one method of enhancing output (to achieve satisfactory energy density and output density) is by combining a lithium ion battery and a capacitor in parallel, see e.g. para. [0007]-[0008]; and Ando also teaches  the internal connection of anodes in parallel and cathodes in parallel, see e.g. para. [0046]. Therefore, it would be obvious to one skilled in the art to combine the hybrid electrode of Bai in parallel with another super-hybrid cell (or other battery) as taught by Ando to enhance output density.  Although series circuits are not mentioned, combining electrodes in series allows one to achieve a higher working voltage. Therefore, it would be obvious to one skilled in the art to combine the hybrid electrode of Bai in series with a lithium ion battery increase working voltage. Further, combining electrodes in series allows one to achieve a higher working voltage. Therefore, it would be obvious to one skilled in the art to combine the hybrid electrodes of Bai in series to increase working voltage. Lastly, it would be obvious to one skilled in the art to connect individual battery cells (in series or parallel) as a pack wherein the electrolyte of one cell is not in fluid communication with the another cell because such a configuration allows the end user to replace defective cells without disturbing the inner components of other cells, thereby improving maintenance efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lam et al. (WO 2011/029130) discloses a ratio of high rate material to high energy material on a single electrode.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729